t c memo united_states tax_court eric g suder et al petitioners v commissioner of internal revenue respondent docket nos filed date e designs telephone systems for small and midsize businesses e claimed research tax_credits under sec_41 for on forms 1120s in computing the credits e claimed qualified_research_expenses qres for projects the parties stipulated of these projects as being a representative sample for purposes of determining whether e’s employees performed qualified_research during the years at issue most of e’s qres are attributable to the wages of s e’s ceo and most highly_compensated_employee held eleven of the twelve projects satisfy the four-part test for qualified_research see sec_41 cases of the following petitioners are consolidated herewith eric g suder docket nos and and douglas j boyd and karen b boyd docket nos and held further ps have substantiated the qres that e claimed held further s’s wages were unreasonable under sec_174 reasonable wages determined held further ps are not liable for accuracy-related_penalties for jeremy m fingeret john h dies and robert g wonish ii for petitioners julie ann p gasper lauren laravia and duy p tran for respondent memorandum findings_of_fact and opinion vasquez judge in petitioner eric suder found himself unemployed when his employer candela electronics candela went out of business as he searched for a new job an opportunity presented itself he recalled that candela had sold a large volume of its private branch exchanges pbxs to radio shack and that radio shack had little success in reselling them he contacted radio shack and succeeded in negotiating the purchase of candela pbxs for cents on the dollar mr suder started a company out of his garage called estech systems inc esi through which he tested repackaged and resold the candela pbxs at a profit that provided some income in the short term but supply of the candela pbxs was limited mr suder recognized that he needed a steady stream of products for the long term his vision was to design his own innovative full- featured telephone systems for small and midsize businesses through hard work and ingenuity mr suder gradually turned his vision into reality in he hired his first employee at esi in he designed esi’s first product--an embedded system called phone bill which approximated the cost of a long-distance telephone call using bands instead of rate tables he marketed phone bill to motels that could not afford a system that operated on the more expensive rate tables a year or so later he moved esi from his garage into an office building hired five or six additional employees and spearheaded the design of esi’s second product--an embedded system called roll call which automated wake-up calls for motels through their phone systems the success of phone bill and roll call prompted mr suder to take on increasingly sophisticated projects he pioneered the development of an auto- attendant circa an auto-attendant with voice mail storage circa an automated voice mail system circa and esi’s first phone system circa by he had grown esi into a thriving company with approximately it appears from the record that mr suder had also been an employee of esi since its inception the parties have stipulated that mr suder was an employee of esi during the years at issue employees including a team of roughly engineers and gross revenues of approximately dollar_figure million these cases concern tax years through for each of those years esi timely filed a form_1120s u s income_tax return for an s_corporation in which it claimed a credit_for_increasing_research_activities under sec_41 research_tax_credit mr suder who owned of the shares of esi claimed flowthrough research tax_credits of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on form sec_1040 u s individual_income_tax_return petitioner douglas boyd who owned the other of the shares claimed flowthrough research tax_credits of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on form sec_1040 on date and date respondent mailed notices of deficiency to mr suder and mr boyd disallowing the research tax_credits they claimed for and respectively and determining accuracy-related_penalties mr suder and mr boyd both of whom resided in texas timely filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent determined deficiencies in and penalties on petitioners’ continued petitions with this court we consolidated their cases for trial briefing and opinion in date we held a three-week special trial session in dallas texas we heard more than big_number pages of testimony and received into evidence more than big_number pages of exhibits on the basis of this substantial record there is no doubt that esi conducted significant research_and_development activities throughout the years at issue the threshold question in these cases is whether these activities constitute qualified_research within the meaning of sec_41 continued federal_income_tax as follows eric g suder docket nos and year deficiency dollar_figure big_number big_number big_number penalty dollar_figure big_number big_number big_number douglas j karen b boyd docket nos and year deficiency dollar_figure big_number big_number big_number penalty dollar_figure big_number big_number big_number if so we must decide whether esi adequately substantiated its qualified_research_expenses qres and whether mr suder’s wages were reasonable qres within the meaning of sec_174 lastly we must decide whether mr suder or mr boyd is liable for penalties under sec_6662 findings_of_fact i esi’s senior management during the years at issue mr suder served as the chief_executive_officer ceo of esi however he did not perform the typical duties of a ceo he spent most of his time brainstorming ideas for new products and ways to improve existing products the inspiration for his ideas came from various sources including reseller feedback online research trade publications and alpha testing of esi’s products which he personally performed his coworkers thought of him as the chief idea guy and the product visionary he is named as an inventor on patents the applications for which predate or postdate the years at issue and one patent reissuance the application_for which was filed on date mr suder spent little time managing the day-to-day operations of esi’s business he left that task primarily to mr boyd who was esi’s president and chief operating officer at the time mr boyd was in charge of among other things the manufacturing tech support sales finance and human resources departments of esi he spent much of his time dealing with money matters but because esi’s focus was on product development he felt it was important to devote part of his time to that as well the other two key players at esi were harvey wende and buzz hansen mr wende reported to mr boyd but he spent much of his time working directly with mr suder on product development mr wende’s official titles were senior vice president of product operations from to and senior vice president of product development in his functional role in both positions was to lead the product development teams at esi including the engineering groups the product assurance lab and the test technicians mr hansen was esi’s chief technology officer he had more technical expertise than any other member of esi’s senior management his job was to design the architecture of new products this entailed researching new technologies deciding what technologies to incorporate into esi’s products selecting appropriate electronic components and writing high-level concept diagrams known as block diagrams as time permitted mr hansen also helped mr hansen described the architecture of a product as the way the different components that make up that product interact with one another to achieve some kind of functionality esi’s engineers in implementing his architecture mr hansen is also named as an inventor on the patents and the reissued patent mentioned supra p ii esi’s product development process esi became iso-9000 certified in iso-9000 is a series of quality management standards promulgated by the international_organization for standardization these standards are designed to ensure quality and consistency in a company’s internal processes as part of its iso-9000 certification esi created a systematic product development process which remained in place during the years at issue a concept development the process began with senior product strategy meetings these meetings were held weekly and generally lasted between and hours esi’s senior management comprising mr suder mr boyd mr wende and mr hansen attended the meetings the purpose of the meetings was to cultivate new ideas and assess their feasability at the macro level senior management and mr suder in particular had no shortage of great ideas the challenge was figuring out how to transform these ideas into viable products senior management conducted followup meetings and consulted with senior engineers within esi to determine the major components for each new product the goal was to select components that could achieve the desired functionality of the new product in the most cost efficient manner once the components had been selected mr hansen drafted the block diagram for the new product which would show how the major components interacted senior management assigned a product manager to the new product the product manager worked closely with mr wende and esi’s engineers to draft specifications for the new product the specifications often went through multiple iterations senior management remained very involved in this process and provided feedback to the product managers along the way a new product was given a codename and the green light for hardware and or software development only after mr suder mr boyd mr wende and mr hansen had each signed off on the specifications b hardware and software development many product development projects had both a hardware and a software component hardware development always preceded software development because hardware involved additional cost considerations and was harder to change than software both the hardware and the software in esi’s products were and still are proprietary the hardware was designed in-house by esi’s hardware engineers and the software was written in-house by esi’s software engineers the hardware and software functioned as an integrated system as a general matter neither the hardware nor the software of a competitor would work with esi’s products when the hardware engineers began working on a new project the engineers were generally given the block diagram and the specifications for the product being developed the block diagram showed only the major components it generally would not show smaller components such as resistors capacitors and transistors or the traces between them one of the first tasks for the hardware engineers was to create a schematic from the block diagram this process generally took two to six weeks depending on the complexity of the product creating the schematic involved a lot of research the hardware engineers looked at written materials such as data sheets design manuals and application notes consulted with field service engineers and searched online for examples of how others have used the same or similar components because esi’s hardware was all proprietary the engineers could not just copy the schematic from somewhere else and expect it to work with esi’s products the engineers instead a schematic is a detailed graphic layout for a circuit that shows the components on the circuit and the connections between them gathered general design information and used this information and their engineering expertise to create the schematic esi contracted with an outside company called alta via to create electronic fabrication and assembly drawings gerber files for each schematic the gerber files showed the physical placement of the components and the connections between them on a circuit board hardware engineers at esi worked closely with alta via in a back-and-forth process that often took as long as creating the schematic itself the next step in the hardware design process was to manufacture physical prototypes from the gerber files esi contracted with gtech another outside company to manufacture around of each prototype for testing after receiving the prototypes from gtech the hardware engineers at esi carefully inspected the prototypes to verify that they were manufactured according to the specifications they then performed a number of tests to verify that the prototypes were functioning correctly including tests using oscilloscopes to measure signals and frequencies and tests using volt meters to measure voltages if the prototypes passed all of the hardware engineers’ tests the prototypes were then transferred to esi’s software engineering group esi’s software the number of prototypes varied from project to project engineering group was divided into three specialities firmware call processing and graphical user interface gui firmware engineers wrote low-level code that allowed the hardware components to recognize each other and communicate with one another call processing engineers wrote low-level code that gave the hardware its intended functionality gui engineers wrote high-level code for pc-based applications the firmware engineers were generally the first software group to receive the prototypes they did part of their coding in assembly language and part in c assembly language is essentially the native language of hardware c is a computer programming language that more closely resembles english one of the major challenges for the firmware engineers was to get the timing right on components such as microcontrollers and dsps steven wootton a digital signal processor dsp and firmware engineer at esi during the years at issue described firmware coding as an iterative process involving a lot of testing and retesting he used logic analyzers to test snippets of code and build on or modify the code on the basis of the test results until the timing was right within milliseconds the call processing engineers wrote application code generally in c that gave the prototypes their intended functionality the code controlled what happened for example when a user pressed a certain key or accessed a certain feature the call processing engineers generally layered their code on top of the firmware code unlike the firmware code which was specific to each individual component the call processing code often affected the system as a whole the call processing engineers extensively tested their code and fixed the bugs that they spotted the gui engineers wrote code for pc-based software that was used in conjunction with esi’s phone systems during the years in issue they worked primarily on two types of projects projects to configure the operation of the switch in esi’s phone systems ie to customize the behavior of the phone systems and projects that added features and or flexibility for end users project requirements were generally defined by senior management and passed along to the gui engineers through their product managers the gui engineers were tasked with implementing the interface design described in the project requirements like esi’s other engineers they also spent a significant amount of time fixing errors and bugs that arose c testing after esi’s hardware engineers created a prototype of a new product and esi’s firmware and call processing engineers wrote code for the prototype it was sent to esi’s in-house product assurance lab for further testing if the prototype was an addition to an existing phone system such as a port card or handset it was tested both on its own and in the phone system gui applications were also tested by the product assurance lab the lab performed a number of tests including smoke tests basic tests and regression tests smoke tests were short tests that were used to identify any major failures in the prototype basic tests were extended tests that were used to examine the functionality of the prototype regression tests were the most thorough tests run by the product assurance lab and generally took four to six weeks to complete as part of a regression test the product assurance lab tested a prototype extensively for the existence of any defects the product assurance lab generated a bug report for each problem that it identified esi kept a searchable database of these bug reports product managers reviewed the bug reports and prioritized them for repair esi’s engineers reproduced the bugs in the bug reports fixed them in order of priority and returned the prototypes to the product assurance lab for further testing every once in a while the product assurance lab discovered a serious bug that required esi’s engineers to redesign the prototype after the product assurance lab had finished its testing the prototype was alpha tested by esi’s engineering department esi’s engineering department installed the prototype in its phone system or if the prototype was itself a phone system replaced its phone system with the prototype and used it in esi’s business mr suder was actively involved in the alpha testing process there was not a single prototype that mr suder had not personally touched played with and blessed during the alpha testing process the last stage of testing before commercial production was beta testing esi solicited its resellers to find beta testers for a new product the beta testers were offered the product at a discount in exchange for agreeing to test the product in their businesses and to provide feedback on its performance while the number of beta testers varied from product to product esi tried to find a minimum of to beta testers for each new product esi’s engineers continued to fix bugs in the product during the beta testing process and after the product was available for sale to the public iii the stipulated projects esi claimed qres for projects during the years at issue the parties selected of the projects and stipulated that these projects are representative of the projects for purposes of determining whether esi performed qualified_research under sec_41 the record contains extensive testimonial and documentary_evidence with respect to the projects much of this evidence is highly technical and includes bug reports software release notes specifications schematics gerber files and testing data after careful review of the evidence we find that esi followed a product development process substantially_similar to or the same as that described supra pp for each of the stipulated projects we briefly describe each of the projects below a arcadia arcadia was a software application that esi offered as an optional configuration of its vip suite the vip suite was a series of software applications that operated on a personal computer pc these applications gave a user access to certain features and functionality of an esi phone system through a pc for example a user could dial phone numbers answer phone calls and transfer calls through the vip suite arcadia added automatic call distribution acd reporting to the vip suite this feature had not been available in any prior esi product acd is a feature that gives a phone system the ability to manage multiple incoming phone calls acd routes an incoming call to the appropriate operator according to a predefined formula eg a call might be routed to the operator who as described infra esi abandoned the clark kent and pony projects midway through development we find that esi used the product development process described supra pp up until the point those two projects were abandoned has been off-hook the longest or places the caller on hold if no operator is available the arcadia program extracted statistical information on the acd feature from the phone system and displayed this information in real-time on a pc arcadia also stored this information digitally which allowed a user to generate historical reports comparing the performance of the acd system over time b chameleon chameleon was a project within the vip suite that incorporated a third-party skinning tool allowing a user to change the look and feel of the vip user interface it gave a user the ability to change the colors fonts button shapes and button sizes on the screen it did not change the functionality of the vip suite mr wende likened the chameleon project to giving a person the choice of a paint color on an automobile c clark kent clark kent was a project within the vip suite that added statistical information reporting to another esi product called pink panther pink panther was a radio frequency identification rfid card reader that controlled access to a building and to secure areas within a building through the phone system pink panther kept track of when employees entered and exited a building and stored this information in its internal hard drive clark kent was designed to extract this information from the pank panther system and to display it on a pc clark kent was abandoned at the specifications stage of development because senior management decided to devote esi’s limited engineering resources to other projects d mad max mad max was a softphone that esi developed as an optional addition to the vip suite mad max functioned as a remote extension of an esi phone system allowing a user to make phone calls from a pc while traveling when the user placed a call mad max connected the user’s pc to the esi phone system through the internet the user was able to control the phone call through button commands on the user’s pc one of the main challenges of the mad max project was developing a roaming protocol that was capable of transferring phone calls through hotel routers and firewalls e rio grande the rio grande project was a complete redesign of the pc-based software application used for programming an esi phone system esi’s phone systems were not plug-and-play out of the box meaning they had to be programmed and configured to work properly this could be done in one of two ways through the dial pad on the phone system or through a pc-based application the pc-based application that existed before rio grande was real old technology according to mr wende it was written in visual basic a programming language that microsoft had stopped supporting rio grande was written to work on microsoft’s new net framework rio grande also added several new programming features including live programming which allowed features to be programmed in real time f express fsii express fsii was a set of proposed software features that esi planned to add to its phone systems these features included among others live ring call waiting which displayed the name and phone number of a person calling when a user was on the line with another caller and acd auto wrap which allowed a user to designate how much time was needed before taking the next phone call esi’s product managers in consultation with senior management drafted specifications for each of the features however some of the proposed features proved to be too difficult or time consuming to engineer and were cut by senior management before completion g suzuki suzuki digital and suzuki ip were projects to develop a digital and an internet protocol ip wireless telephone interface card respectively for a cordless telephone esi purchased the handset and base station for the cordless telephone from uniden a third-party manufacturer of telecommunications equipment however esi did not purchase the interface card which goes in the base station from uniden instead esi’s engineers designed the hardware and wrote the software for both the digital and ip interface cards had esi purchased the interface cards from uniden the cordless telephone would have been unable to access many of the features of esi’s phone system it would have had the limited functionality of an analog telephone h phoenix phoenix was the codename for a project to develop a 256-port phone system the largest system that esi had developed before phoenix supported only ports phoenix was esi’s first phone system that used more than one cabinet had a backplane and could handle more than seven port cards senior management spent much time discussing how to handle the increasing computing demands of a 256-port phone system they ultimately decided to use a motorola coldfire processor in the phoenix a processor that esi had not used before in any of its products the coldfire was a relatively new processor at the time and little information about it was available on the internet esi’s engineers made extensive use of motorola’s data sheets and received help from an electrical engineer at motorola to incorporate the coldfire into the phoenix esi also switched from analog devices dsps to higher-speed texas instruments dsps in the phoenix to handle the increased traffic on the backplane i pony pony was the first codename given to a series of projects to develop the esi50 a full-featured 50-port phone system in the pony project senior management planned to switch from an embedded system to the linux operating system however the switch proved to be more difficult than anticipated esi discovered that its call processing software did not work on the linux operating system and that its port-loop architecture to handle voicemail was incompatible with linux’s data file system midway through development senior management made a calculated decision to abandon the pony project esi ultimately developed the esi50 using a proprietary embedded system j dlc0 the dlc0 was a port card for the phoenix phone system esi developed the dlc0 as an optional configuration of the dlc12 with a lower cost the dlc12 supported up to telephones in addition to other equipment esi depopulated the dlc12 to create the dlc0 however creating the dlc0 involved more than simply removing parts from the dlc12 when parts are removed from a circuit board the power supply can go into a hiccup-type oscillation because of the reduced load furthermore removing parts creates unterminated traces this causes power going to the traces to bounce back esi’s hardware engineers had to resolve these and other issues in designing the dlc0 afterward esi’s firmware engineers had to write new firmware for the dlc0 because the firmware for the dlc12 would not have worked for the dlc0 k dlc82 the dlc82 was a port card for the esi50 phone system the dlc82 supported t-1 trunks eight digital telephones and two analog telephones tim hoth a senior hardware engineer at esi designed the dlc82 to be roughly smaller in size than the dlc12 and the dlc0 so that it could fit into the esi50 cabinet one of the challenges he faced was maintaining signal integrity the smaller form factor of the dlc82 required him to carefully position the components and traces on the board to avoid interference and power spikes which can manifest themselves as humming or warbling l ivc1212 the ivc1212 was a port card for the phoenix phone system it was esi’s first card that supported ip phone trunks and esi-link trunks during the development of the ivc1212 card esi was shifting from 5-volt components to 3-volt components the ivc1212 was designed with some 5-volt components and some 3-volt components that were tolerant of volts the components on the ivc1212 were entirely surface mounted which represented a change from the through-hole mounting on previous boards esi also switched from a hitachi bit microcontroller to a coldfire processor and from mhz dsps to mhz dsps iv computation of the research_tax_credit on date esi signed a proposal to serve with alliantgroup lp alliantgroup to perform a research_and_development tax_credit study r d study alliantgroup then performed an r d study for to as part of the r d study alliantgroup created a spreadsheet listing the employees at esi that performed qualified_services the employees’ titles the percentage of time that each employee spent performing qualified_services and the employees’ wages reported on forms w-2 wage and tax statement alliantgroup looked at the roles and responsibilities of each employee and consulted with senior management in making the percentage allocations alliantgroup provided a report to esi at the conclusion of the r d study the report contained nine parts an executive summary an overview of the approach alliantgroup used to conduct the r d study an overview of esi the biographies of senior management and a few other esi executives an overview of the research_tax_credit an overview of the procedures alliantgroup used to perform the r d study an overview of esi’s research_and_development management process an analysis of esi’s research_and_development activities and the calculations of esi’s research tax_credits for to mr suder and mr boyd had little involvement in the r d study alliantgroup worked primarily with mr wende mr wende viewed the time he spent with alliantgroup as a learning experience after working with alliantgroup on the r d study he felt that he understood how to compute esi’s research_tax_credit going forward and he was well suited for that task as the senior vice president of product operations from to and the senior vice esi filed amended forms 1120s for to claiming research tax_credits these years are not at issue president of product development in he had to lead the product development teams at esi he worked with many of the employees at esi who regularly performed qualified_services and was familiar with their roles and responsibilities and the types of projects that they worked on for those employees that he did not know as well he spoke either with them directly or with their supervisors before making percentage allocations for each of the years at issue mr wende prepared a spreadsheet listing each employee that received an allocation and his or her allocation in determining an employee’s allocation mr wende counted the time that the employee spent discussing ideas for new products researching new products and features writing specifications designing new products building prototypes testing prototypes repairing bugs and defects in prototypes writing software working on the alpha and beta tests and doing similar activities if the employee had worked at esi in the prior year mr wende used the prior year’s allocation as a starting point and considered whether the employee’s role had changed since the prior year mr wende believed that would have been an appropriate allocation for mr suder for to reflect mr suder’s role as the creative genius behind product development at esi unlike typical ceos mr suder spent most of his time steering product development at esi from the idea generation stage all the way through alpha testing mr suder did spend some time though working with mr boyd on the business aspects of esi and so in a measure of conservatism mr wende decided to allocate of mr suder’s time to qualified_services for to avoid the application of the substantially_all rule see infra pp mr wende allocated of mr boyd’s time to qualified_services for mr boyd spent most of his time running esi but he contributed to the senior product strategy meetings and followup product meetings reviewed product specifications and researched networking technology and how to incorporate that technology into esi’s products mr wende gave himself a allocation for though mr wende’s role was to supervise the engineering groups the product assurance lab and the test technicians he did not act as a high-level supervisor he spent his time down in the trenches interacting with employees regularly giving them guidance receiving their feedback answering questions and the like mr hansen also received a allocation for for his role as esi’s chief architect of new products mr wende gave esi’s engineers product managers and product testers allocations for the most part however mr wende did not count maintenance work as time spent on qualified_services and so he gave lower allocations to those employees that performed maintenance more than sporadically mr wende gave some employees at esi small allocations generally or if they spent a small amount of time assisting with new product development these employees generally had roles that did not directly relate to new product development such as quality control or shipping and handling however because esi was a relatively small company from time to time employees were given assignments outside of their normal duties for example quality control employees often assisted with the alpha and beta tests after mr wende finished making his percentage allocations for esi’s employees he provided his spreadsheet to esi’s accounting department who then entered the employees’ wages and totaled up the wages for qualified_services esi reported wages for qualified_services of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on form_6765 credit_for_increasing_research_activities wages for qualified_services accounted for more than of the qres that esi reported for the years at issue mr wende credibly testified that he gave david whitmer a support technician at esi a allocation for and that esi mistakenly claimed of mr whitmer’s wages as qualified_services for we expect the parties to correct mr whitmer’s allocation as part of the rule_155_computations in addition to wage qres esi reported expenses of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for supplies used in the conduct of qualified_research these expenses included payments to alta via for gerber files arrow electronics for electronic components used in prototypes avnet electronics for materials used to assemble circuit boards and gtech for manufacturing prototype boards supply expenses were charged by mr wende to an account which was used exclusively for research_and_development supplies esi also reported contract_research_expenses of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for esi paid these amounts to two law firms for patent research and patent prosecution v mr suder’s compensation in esi’s early days mr suder worked to hours per week however during the years at issue he worked around to hours per week his work schedule varied a lot from week to week some weeks he came into the office almost every day other weeks he came in only once or twice he devoted a lot of his time to nonprofits in the dallas area that were unaffiliated with esi mr suder was esi’s most highly_compensated_employee he received wages of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for in contrast mr boyd esi’s second most highly compensated employee received wages of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for mr suder’s and mr boyd’s wages comprised a base salary and bonuses the bonuses were based on factors that included esi’s growth overall value and cashflow the record does not contain a numerical breakdown of their base salaries and bonuses for any of the years at issue mr suder’s wages made up the largest component of esi’s wages for qualified_services at roughly two-thirds of the total dollar amount for each of the years at issue vi tax_return preparation margaret a rogers certified_public_accountant c p a of the firm rogers and rogers certified public accountants prepared esi’s forms 1120s and mr suder’s form sec_1040 for ms rogers has been mr suder’s accountant for more than two decades dating back to the years before esi’s formation ms rogers began working part time as an accountant when she was in high school she received a bachelor of science degree in accounting from rollins college in in she became a licensed c p a in texas she retired from practice in june of cathy s nelson of viviano associates pc prepared mr boyd’s form sec_1040 for during the years at issue ms rogers visited esi’s premises once a month and met with mr boyd mike griffin esi’s controller and a c p a himself and staff accountants within esi’s accounting department ms rogers reviewed esi’s financial statements with them and answered any questions that they had esi’s financial statements were separately audited by the accounting firm deloitte touche deloitte esi’s accounting department provided ms rogers with schedules containing all of the information that she needed to complete esi’s forms for included among the schedules were the wage qre spreadsheets that mr wende had created ms rogers had no reason to question the numbers on the schedules because she had been through monthly meetings at esi and deloitte had completed its audit of esi’s financial statements by the time she had received the schedules esi’s accounting department had four accountants during the years at issue esi did not have a separate tax department opinion i burden_of_proof we begin with the burden_of_proof the commissioner’s determinations in a deficiency_notice are generally presumed correct and taxpayers bear the burden of proving otherwise rule a 290_us_111 tax_credits are a matter of legislative grace and taxpayers bear the burden of proving they are entitled to claim tax_credits see eg 503_us_79 292_us_435 the burden_of_proof may shift to the commissioner if the taxpayers prove that they have satisfied certain conditions see sec_7491 116_tc_438 petitioners have neither claimed nor shown that they complied with the requirements of sec_7491 accordingly the burden_of_proof remains with petitioners see rule a ii general rules sec_41 allows a taxpayer a credit against income taxes in an amount equal to of the excess if any of the taxpayer’s qualified_research_expenses qres for the taxable_year credit_year over the base_amount qres congress introduced the credit_for_increasing_research_activities in the economic_recovery_tax_act_of_1981 pub_l_no sec_221 stat at continued are defined as the sum of a taxpayer’s in-house_research_expenses and contract_research_expenses which were paid_or_incurred by the taxpayer during the credit_year in carrying_on_a_trade_or_business sec_41 the base_amount is defined as the product of the fixed-base percentage and the average annual gross_receipts of the taxpayer for the four years preceding the credit_year sec_41 however the base_amount may not be less than of the qres for the credit_year sec_41 the fixed-base percentage is generally the lesser_of or the percentage that the aggregate qres of the taxpayer for certain years base_period is of the continued the credit was intended to stimulate a higher rate of capital formation and to increase productivity s rept no pincite 1981_2_cb_412 h_r rept no pincite 1981_2_cb_352 and to encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy s rept no pincite 1986_3_cb_1 h_r rept no pincite 1986_3_cb_1 before the research_credit was calculated entirely on the basis of research expenditures in the omnibus budget reconciliation act of pub_l_no sec b stat pincite4 congress substantially altered the scheme for calculating the research_credit effectively tying the credit computation to not only research expenditures but also gross_receipts in making these changes congress sought to enhance the credit’s incentive effect while at the same time preserving an incremental credit structure in order to maximize the credit’s efficiency by not allowing to the extent possible credits for research that would have been undertaken in any event h_r rept no pincite u s c c a n aggregate gross_receipts of the taxpayer for those years sec_41 and c esi computed its research_tax_credit using a fixed-base percentage of the maximum under the statute for each of the years at issue a taxpayer must determine its qres to be taken into account in computing its fixed-base percentage on a basis consistent with its determination of qres for the credit_year the consistency_requirement sec_41 in his pretrial memorandum respondent raised the consistency_requirement contending that petitioners must provide evidence as to the correct amount of esi’s base_period qres to substantiate the research tax_credits claimed neither petitioners nor respondent addressed the consistency_requirement or esi’s base_period qres in the opening or reply briefs in their first supplemental brief petitioners invite the court’s attention to 757_f3d_400 5th cir aff’g in part vacating in part and remanding 691_fsupp2d_688 n d tex and suggest that we should allow esi to adjust its base_period qres if we determine that esi’s qres for the credit years were overstated respondent a higher fixed-base percentage results in a lower credit_amount in the tax relief and health care act of pub_l_no div a sec_104 sec_120 stat pincite congress redesignated para of sec_41 as para argues in his first supplemental brief that petitioners have waived the application of the consistency rule rule e governs the content of briefs and requires that all briefs state among other things the nature of the controversy the issues to be decided proposed findings_of_fact points on which a party relies points of law involved and disputed questions of fact neither party has adequately briefed the consistency_requirement in accordance with rule e accordingly we find that both parties have conceded any arguments they might have with respect to the consistency_requirement see 92_tc_661 89_tc_46 moreover there is insufficient evidence in the record for us to compare the projects undertaken by esi during the base_period with the stipulated projects petitioners’ entitlement to the research tax_credits turns on whether esi incurred qres during the years at issue as previously stated qres are defined as the sum of a taxpayer’s in-house_research_expenses and contract_research_expenses sec_41 as relevant here in-house_research_expenses are the wages paid_or_incurred in relation to an employee for qualified_services performed by the employee and the amounts paid_or_incurred for supplies used in the conduct of qualified_research sec_41 and ii qualified_services in turn are defined as services consisting of engaging in qualified_research or engaging in the direct supervision or direct support of research activities which constitute qualified_research sec_41 contract_research_expenses are equal to of the amounts paid_or_incurred by the taxpayer in relation to a person other than an employee of the taxpayer for qualified_research sec_41 therefore to be eligible for a credit under sec_41 petitioners must prove that esi performed qualified_research or paid someone else to perform qualified_research during the years at issue iii the four tests for qualified_research qualified_research is research that satisfies four tests first expenditures connected with the research must be eligible for treatment as expenses under sec_174 the sec_174 test sec_41 second the research must be undertaken for the purpose of discovering technological information the technological information test sec_41 third the taxpayer must in-house_research_expenses also include amounts paid_or_incurred in relation to a person for the right to use computers in the conduct of qualified_research sec_41 we have previously called this test the discovery test see 110_tc_454 before the continued intend that the information to be discovered be useful in the development of a new or improved business_component of the taxpayer the business_component test sec_41 fourth substantially_all of the research activities must constitute elements of a process_of_experimentation for a purpose relating to a new or improved function performance reliability or quality the process_of_experimentation test sec_41 the above tests are applied separately to each business_component sec_41 a business_component is defined as a product process computer_software technique formula or invention that the taxpayer holds for sale lease or license or uses in its trade_or_business sec_41 if a business_component as a whole fails the qualified_research tests we may apply the continued promulgation of sec_1_41-4 income_tax regs we held that this test had a discovery component that was to be construed more narrowly than the discovery test of sec_174 and required that the taxpayer discover information that went beyond the current state of knowledge in the relevant field see id pincite however as we have explained ‘a determination that research is undertaken for the purpose of discovering information that is technological in nature does not require the taxpayer be seeking to obtain information that exceeds expands or refines the common knowledge of skilled professionals in the particular field of science or engineering in which the taxpayer is performing the research ’ union carbide corp subs v commissioner tcmemo_2009_50 slip op pincite ndollar_figure quoting sec_1_41-4 income_tax regs aff’d 697_f3d_104 2d cir these regulations apply for taxable years ending on or after date sec_1_41-4 income_tax regs and are thus operative in these cases shrinking-back_rule which allows us to apply the qualified_research tests to a subset of the business_component if doing so will allow the subset to satisfy those tests sec_1_41-4 income_tax regs the shrinking-back_rule provides that if the qualified_research tests are not satisfied at the level of the discrete business_component they are then applied to the most significant subset of elements of the business_component the shrinking-back continues until either a subset of the business_component satisfies the tests or the most basic element of the business_component is reached and fails to satisfy the tests id the shrinking-back_rule applies only if the overall business_component does not satisfy the qualified_research tests set out in sec_41 and is not itself a reason to exclude activities from credit eligibility id certain types of research are specifically excluded from the definition of qualified_research they include research conducted after the beginning of the commercial production of a business_component research related to the adaption of an existing business_component to a particular customer’s requirement or need foreign research research in the social sciences arts or humanities and funded research sec_41 furthermore research relating to style taste cosmetic or seasonal design factors is not a qualified purpose under the process_of_experimentation test and is thus not qualified_research sec_41 a the sec_174 test the sec_174 test requires that expenditures connected with the research activities be eligible for treatment as expenses under sec_174 sec_174 provides alternative methods_of_accounting for research or experimental expenditures that taxpayers would otherwise capitalize sec_1_174-1 income_tax regs the regulations define research or experimental expenditures as expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs it is clear that the projects were incurred in connection with esi’s trade_or_business as relevant here an activity is research_and_development in the experimental or laboratory sense if the information available to the taxpayer does not establish the capability or method for developing or improving a product or process or the appropriate design of a product or process ie an uncertainty exists and the activity is intended to discover information that would eliminate this uncertainty sec_1_174-2 and income_tax regs because the taxpayer need only be uncertain as to the capability or method or the appropriate design emphasis added of the improvement an uncertainty may exist even if the taxpayer knows that it is technically possible to achieve a goal but is uncertain of the method or appropriate design to use to reach that goal sec_1_174-2 income_tax regs whether an uncertainty exists is an objective test that depends on the information available to the taxpayer union carbide corp subs v commissioner tcmemo_2009_50 slip op pincite citing 41_tc_582 aff’d 357_f2d_209 5th cir aff’d 697_f3d_104 2d cir these guidelines apply to the nature of the activity examined not the nature of or the level of technological advancement represented by the product or process sec_1_174-2 and income_tax regsdollar_figure respondent argues that petitioners introduced very little evidence that showed uncertainty regarding the capability method or appropriate design of the projects as of the beginning of esi’s product-development activities respondent argues that petitioners instead introduced evidence that showed esi encountered uncertainty that was inherent in every large development effort including uncertainty resulting from deadlines lack of resources unexpected delays and human error deductions are allowed under sec_174 only to the extent that they are reasonable sec_174 respondent disputes the reasonableness of mr suder’s wages as qres under sec_174 we discuss this issue separately infra pp respondent relies heavily on the testimony of his expert charles jackson dr jackson received a ph d degree in electrical engineering from the massachusetts institute of technology his area of expertise is in the telecommunications industry we evaluate an expert’s opinion in the light of all the evidence in the record and we may accept or reject the expert’s opinion in whole or in part according to our independent evaluation of the evidence in the record see 304_us_282 110_tc_530 zarlengo v commissioner tcmemo_2014_161 at acuity v commissioner tcmemo_2013_209 at we find dr jackson’s expert opinion to be faulty in a number of respects and accordingly accord it little weight dr jackson states in his expert report that h alf of the projects created products that merely matched products already available from other vendors i identified no technical challenge in those projects that would require resolving uncertainty through experimentation he further states that esi’s strength is building low-cost easy-to-use telephone systems that match products introduced earlier by industry leaders such as avaya and cisco however dr jackson offers no factual basis in his report for these assertions in fact he did not compare a single circuit board designed by avaya or cisco to a board designed by esi’s hardware engineers or a single line of software code written by avaya or cisco to code written by esi’s software engineers throughout his expert report dr jackson characterizes esi’s research_and_development activities as routine for example he describes arcadia clark kent and rio grande as routine software development suzuki and dlc82 as routine projects and the vast majority of the features in express fsii as routine programming tasks dr jackson testified that he classified projects as routine or nonroutine on the basis of his knowledge of english many statements in dr jackson’s report are contradicted by credible_evidence in the record for example dr jackson insinuates that esi could have downloaded linux code straight from the internet to use in the mad max project however mr wende credibly testified that esi’s hardware would not have worked on the linux operating system without significant and time-consuming changes dr jackson states that adding two analog phone lines to the dlc82 was a simple task however mr hoth credibly testified that the analog phone lines created problems with noise and current spikes that proved to be especially challenging to handle in light of the dlc82’s small form factor dr jackson states that the ivc1212 project was little more than a repackaging and rearranging of earlier designs however mr hoth credibly testified as to the many new features on the ivc1212 port card including 3-volt components surface-mounted parts a coldfire processor and mhz dsps in short we find dr jackson’s expert report to be unreliable petitioners argue that esi provided the court testimonial and documentary_evidence of the numerous technical uncertainties it faced in building exponentially larger phone systems than it had ever attempted adding innovative and improved software features and incorporating the new and different technological hardware components needed to stay competitive petitioners further argue that e very single one of these identified uncertainties was of a type specifically contemplated by sec_41 of the internal_revenue_code and thus eligible for consideration in esi's credit calculation we agree with petitioners that uncertainties as to capability method or appropriate design were present in all projects each of the projects began as an idea to develop a new hardware product software product or both senior management vetted the ideas in the senior product strategy meetings and followup meetings esi’s product managers engineers technicians and other employees then transformed the ideas into commercially ready products neither senior management nor anyone else at esi clark kent and pony were abandoned midway through development however successful completion of a project is not a requisite of qualified continued had information detailing the exact steps to create the products or their ultimate design moreover because the products were all proprietary publicly available information of that type did not exist the record contains extensive evidence of the uncertainties present in each of the projects the following table lists one or more uncertainties in capability method or design specific to each of the projects continued research see eg sec_1_41-4 income_tax regs a determination that research is undertaken for the purpose of discovering information that is technological in nature does not require that the taxpayer succeed in developing a new or improved business_component sec_1_174-2 income_tax regs effective date t d 2014_32_irb_254 the ultimate success failure sale or use of the product is not relevant to a determination of eligibility under sec_174 uncertainty project arcadia chameleon clark kent rio grande adding acd reporting to esi’s phone systems incorporating a third party skinning tool extracting statistical information from pink panther creating an application in microsoft’s net framework to program an esi phone system transferring phone calls through hotel routers and firewalls mad max express fsii adding new features such as live ring call waiting and suzuki phoenix pony dlc0 dlc82 ivc1212 acd auto wrap creating wireless telephone interface cards connecting two cabinets adding a backplane integrating a coldfire processor developing a port phone system running linux isolating power terminating traces maintaining signal integrity on a small circuit board switching to volt parts surface mounting parts on the basis of the foregoing we conclude that all projects satisfy the sec_174 test b the technological information test the technological information test requires that the research be undertaken for the purpose of discovering information that is technological in nature sec_41 information is technological in nature if it fundamentally relies on principles of the physical or biological sciences engineering or computer science h_r conf rept no vol ii at ii-71 through ii-72 1986_3_cb_1 respondent does not dispute that the projects satisfy the technological information test c the business_component test the business_component test requires that the taxpayer intend that the information to be discovered be useful in the development of a new or improved business_component of the taxpayer sec_41 to be useful within the meaning of this test the research need only provide some level of functional improvement to the taxpayer 110_tc_454 respondent does not dispute that the projects satisfy the business_component test d the process_of_experimentation test the process_of_experimentation test has three elements substantially_all of the research activities must constitute elements of a process_of_experimentation for a qualified purpose sec_41 the substantially_all element means that or more of the taxpayer’s research activities for each business_component measured on a cost or other consistently applied reasonable basis must constitute a process_of_experimentation for a qualified purpose norwest corp subs v commissioner t c pincite sec_1_41-4 income_tax regs a taxpayer does not fail this requirement even if the remaining or less of its research activities with respect to the business_component do not constitute elements of a process_of_experimentation for a purpose described in sec_41 as long as the remaining research activities satisfy the requirements of sec_41 the sec_174 test and are not otherwise excluded under sec_41 sec_1_41-4 income_tax regs if a business_component fails the process_of_experimentation test because of the substantially_all requirement we may apply the shrinking-back_rule discussed above until an element that satisfies the test is reached norwest corp subs v commissioner t c pincite a process_of_experimentation is a process designed to evaluate one or more alternatives to achieve a result where the capability or the method of achieving that result or the appropriate design of that result is uncertain as of the beginning of the taxpayer’s research activities sec_1_41-4 income_tax regs a process_of_experimentation must fundamentally rely on the principles of the physical or biological sciences engineering or computer science and involves the identification of uncertainty concerning the development or improvement of a business_component the identification of one or more alternatives intended to eliminate that uncertainty and the identification and the conduct of a process of evaluating the alternatives through for example modeling simulation or a systematic trial and error methodology id respondent argues that p etitioners have shown that esi chose among design alternatives by applying engineering know-how publicly available knowledge or by committee these methods are not processes of experimentation as required by section petitioners argue that esi clearly had in place a very detailed multi-level systematic process for development of all facets of its phone systems which involved conceptually hypothesizing how numerous technical alternatives might be used to develop new and improved phone systems testing these alternative in a scientific manner analyzing the results refining the initial hypothesis or discarding it for another if necessary and repeating the same if necessary we agree with petitioners that esi used a process_of_experimentation to resolve uncertainties in all projects contrary to respondent’s argument publicly available knowledge describing the appropriate design of the products being designed in the projects did not exist esi’s hardware engineers consulted data sheets design manuals application notes field service engineers and online materials for general information on components esi’s software engineers in particular the gui engineers researched general code design the hardware and software engineers then applied their knowledge of engineering and computer science respectively to create an appropriate design for the products respondent has not raised any persuasive distinction between principles of engineering which a process_of_experimentation may rely on under sec_1_41-4 income_tax regs and engineering know-how many of esi’s engineers came from well-respected companies such as texas instruments and raytheon and brought with them a great deal of knowledge they applied this knowledge and the institutional knowledge of esi in the design of new products neither sec_41 nor the regulations thereunder require taxpayers to reinvent the wheel the vast amount of planning testing and bug fixing documentation in the record establishes that esi did not know the appropriate design of any of the products at the outset rather esi used the methodical product development process described supra pp to design the products the process began with concept development in the senior product strategy meetings and followup meetings at these meetings senior management discussed high-level ideas for new products and selected the major components to be used in the new products respondent argues that senior management chose appropriate designs by committee at these meetings an argument reminiscent of that made by the government in trinity indus inc f_supp 2d pincite in trinity indus the government argued that trinity’s design work integrating extant subassemblies into a ship design was nothing more than ordering off a menu id the district_court found that the government’s argument greatly oversimplifies the process id the district_court reasoned that the systems in the ships had considerable flexibility in their configuration and that determining the appropriate configuration could involve a significant research effort id moreover the systems interacted with each other sometimes in complex and nonintuitive ways id like the ship systems in trinity indus the major components selected by esi’s senior management do not function in isolation they interact with each other and with many other components such as resistors capacitors and transistors on a circuit board determining the appropriate configuration of the components involved a considerable research effort esi’s hardware engineers spent an average of two to six weeks just on developing a schematic for a circuit board esi’s hardware engineers used both a systematic trial and error process and a modeling process to design prototypes they worked closely with alta via to create gerber files for every schematic gerber files are a computer-generated representation of the components on a circuit board and the traces between them after gtech manufactured prototypes from the gerber files the hardware engineers performed a number of tests on them to measure signals frequencies voltages etc esi’s software engineers likewise used a systematic trial and error process they were given specifications or general project requirements and used principles of computer science to write the corresponding code they wrote snippets of code tested the code made adjustments as necessary retested the code and continued this iterative process until the code performed its intended function in 163_f3d_440 7th cir the court_of_appeals rejected the taxpayer’s argument that its software development involved a process_of_experimentation the taxpayer in that case purchased a commercially available software package and modified the software in eight separate projects to create eight separate but related software programs suited to its particular needs id pincite the court_of_appeals found that the eight projects had no technical uncertainty from the outset id pincite similarly in norwest corp subs v commissioner t c pincite the taxpayer made software changes to its money transfer system to satisfy regulatory and business requirements this court found that there was no evidence of uncertainty about the taxpayer’s ability to complete the project which merely required conducting good coding and eliminating bugs through testing--issues resolved through cookbook approaches and skilled practice not research_and_experimentation id we find united stationers and norwest corp to be distinguishable from the instant case unlike the projects in united stationers and norwest corp which involved modifications to existing software programs the projects in these cases involved the development of new software which was either layered on top of newly developed hardware or which added features or functionality to esi’s phone systems except for the chameleon project as discussed infra p the projects in united stationers and norwest corp had associated business risks but no technical uncertainty on the other hand we find that all projects had uncertainty as to capability method or design see supra pp moreover none of the software that esi developed operated as a stand-alone program instead the software was designed to operate in conjunction with esi’s proprietary phone systems the hardware and software that esi developed was extensively tested by esi’s product assurance lab alpha tested by esi’s engineering department and beta tested by willing beta testers esi’s hardware and software engineers reproduced bugs that were found during testing fixed them in order of priority and returned the hardware and software to be retested the engineers continued fixing bugs in products that were available for sale to the public respondent argues that debugging activities performed on products used by customers are specifically excluded from the definition of ‘qualified research’ under section d a the research after commercial production exclusion we agree with respondent that fixing hardware and software bugs in esi’s products that were ready for commercial sale or use or that met esi’s basic functional and economic requirements for sale or use is not qualified_research see sec_1_41-4 income_tax regs however on the basis of the record we find that less than of the activities with respect to each of the projects were fixing bugs in such products see id para a we find that or more of the activities with respect to each of the projects constituted elements of a process_of_experimentation see id we find that the experimentation undertaken with respect to of the projects was for a qualified purpose a qualified purpose is a purpose that relates to a new or improved function performance reliability or quality sec_41 arcadia clark kent mad max express fsii suzuki phoenix pony dlc0 dlc82 and ivc1212 were undertaken to add a new feature or function to esi’s phone systems rio grande was undertaken to improve the pc-based application that was used to program the phone system by redesigning it to work on microsoft’s net framework these projects were undertaken for a qualified purpose chameleon however was not it was undertaken to change the look and feel of the vip user interface it gave a user the ability to change the colors fonts button shapes and button sizes on the screen mr wende credibly testified that chameleon did not change the functionality of the vip suite we find that chameleon was undertaken for style taste or cosmetic purposes see sec_41 accordingly it was not undertaken for a qualified purpose and is thus not qualified_research e conclusion regarding qualified_research we find that of the projects satisfy the four-part test for qualified_research chameleon is the only project that does not as previously mentioned for purposes of sec_41 the parties stipulated that the projects are representative of the projects undertaken by esi during the years at issue for which it claimed qres see supra pp accordingly we find that eleven-twelfths of the projects constitute qualified_research we next address whether esi substantiated its qres for the years at issue iv substantiation of esi’s qres as previously mentioned qres are defined as the sum of a taxpayer’s in- house research expenses and contract_research_expenses sec_41 in-house_research_expenses include the wages paid_or_incurred to an employee for qualified_services performed by the employee and the amounts paid_or_incurred for supplies used in the conduct of qualified_research sec_41 and ii if an employee has performed both qualified_services and nonqualified services only the_amount_of_wages allocated to the performance of qualified_services constitutes an in-house research expense sec_1_41-2 income_tax regs if substantially_all of the services performed by an employee during the taxable_year consist of engaging in qualified_research or engaging in the direct supervision or direct support of research activities which constitute qualified_research the term qualified_services means all of the services performed by the employee during the taxable_year sec_41 flush language the substantially_all threshold is satisfied with respect to an employee if the wages appropriately apportioned to qualified_research services constitute at least of the wages paid to or incurred by the taxpayer for the employee during the taxable_year sec_1_41-2 income_tax regs the_amount_of_wages properly allocable to qualified_services is determined by multiplying the total amount of wages paid to or incurred for the employee during the taxable_year by the ratio of the total time actually spent by the employee in the performance of qualified_services for the employer to the total time spent by the employee in the performance of all services for the employer during the taxable_year id subpara another allocation method may be used if the taxpayer demonstrates the alternative method is more appropriate id the term wages for purposes of sec_41 has the same meaning as used in sec_3401 sec_41 under sec_3401 the term wages means all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash subject_to a number of exceptions not applicable here a taxpayer claiming a credit under sec_41 must retain records in sufficiently usable form and detail to substantiate that the expenditures claimed are eligible for the credit sec_1_41-4 income_tax regs a taxpayer is not required to keep records in a particular manner so long as the records maintained substantiate his or her entitlement to the credit 741_f3d_560 5th cir aff’g in part vacating in part and remanding tcmemo_2012_78 see also t d 2004_1_cb_406 t he proposed regulations do not contain a specific recordkeeping requirement beyond the requirements set out in sec_6001 and the regulations thereunder if a taxpayer can prove that its employees engaged in qualified_services the court may estimate the expenses associated with those activities see 570_f3d_672 5th cir see also shami v commissioner f 3d pincite stating that the rule_of 39_f2d_540 2d cir applies in the context of the sec_41 research_tax_credit the court should look to testimony and other evidence including the institutional knowledge of employees in determining a fair estimate mcferrin f 3d pincite citing fudim v commissioner t c memo for the cohan_rule to apply however a reasonable basis must exist on which the court can make an estimate 245_f2d_559 5th cir see also shami v commissioner f 3d pincite respondent argues that petitioners neither substantiated the qres claimed nor produced sufficient evidence for this court to make reasonable estimates for qres respondent contends specifically that p etitioners failed to provide any nexus between the expenses claimed and qualified_research activities if any performed petitioners argue that they introduced sufficient and credible documentary and testimonial evidence to support the estimated percentages of time esi’s employees spent performing qualified_services during the tax years at issue we agree with petitioners esi computed its wage qres using the method described in sec_1_41-2 income_tax regs mr wende was charged with determining the percentages of time that each employee spent performing qualified_services for he spent four days testifying on the witness stand during which time we had ample opportunity to evaluate his credibility we find mr wende to be a highly credible and reliable witness see 58_tc_560 stating that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life during mr wende’s testimony petitioners introduced as exhibit 445-p a diagram displaying the employees for which esi claimed wage qres for the department or area in which each employee worked and each employee’s percentage allocations for mr wende identified the employees on the diagram described their roles and responsibilities and explained how he determined their percentage allocations it is clear to us from mr wende’s detailed testimony that he was intimately familiar with esi’s business and its employees respondent argues however that mr wende lacked the tax or accounting educational background and experience to make accurate wage qre percentage allocations required by section b we disagree esi retained alliantgroup to perform an r d study for to as part of the r d study alliantgroup looked at the roles and responsibilities of esi’s employees and consulted with senior management in making percentage allocations mr wende worked closely with alliantgroup on the r d study and learned a great deal from that experience he modeled his spreadsheets for on those alliantgroup had created for we find that mr wende had sufficient knowledge of the sec_41 research_tax_credit to make appropriate percentage allocations respondent argues that the facts in shami v commissioner tcmemo_2012_78 are directly analogous to those in these cases the sole issue in shami was whether certain wages that farouk systems inc fs paid to mr shami and mr mccall two executives of fs qualified as research expenses for purposes of the research_tax_credit id slip op pincite the commissioner argued that the taxpayers had failed to adequately substantiate the wage allocations for mr shami and mr mccall id pincite the taxpayers offered the testimony of mr shami mr mccall and two fs employees to substantiate the wage allocations id pincite several witnesses contradicted mr shami’s testimony and no witnesses corroborated mr mccall’s testimony id we found the testimony of the two fs employees to be general vague and conclusory id we further found the testimony of mr shami mr mccall and the two fs employees to be self-serving and unreliable id we rejected their testimony and held that the record contained insufficient evidence on which we could estimate the appropriate wage allocations for mr shami and mr mccall id pincite the court_of_appeals affirmed this aspect of our decision in shami stating that the taxpayers might have proven their case through testimony but the tax_court found the testimony they presented to be noncredible shami v commissioner f 3d pincite we find the testimony petitioners presented in these cases unlike the testimony in shami to be credible and reliable in addition to mr wende’s credible testimony petitioners offered on direct examination the credible testimony of mr suder mr boyd mr hoth sam weber and jim fathman to substantiate esi’s qres for these witnesses testified in great detail as to their involvement in esi’s product development process we mr weber was in charge of software development at esi from mr fathman worked as a software engineer at esi from except for the period from date to date find that their testimony corroborates mr wende’s testimony and supports their percentage allocations for respondent called eight former esi employees as witnesses including gui engineer amy hutchinson software engineer steven wootton senior call processing engineer steven carson senior hardware engineer craig kibby hardware engineer paul mcgary senior test engineer derek dickson administrator kimberly nichols and chief architect buzz hansen the testimony of these witnesses does not discredit the testimony of petitioners’ witnesses in fact much of their testimony corroborates the testimony of petitioners’ witnesses most notably several of respondent’s witnesses attested to the substantial role mr suder played in product development for example mr mcgary credibly testified that mr suder controlled the look feel and user experience of esi’s products down to minute details such as the number and color of lights on a handset mr hansen credibly testified that mr suder came up with brilliant ideas for new products spearheaded the development of the vip suite and alpha tested products ms nichols was a document control administrator for and a reseller quality program administrator for on the basis of mr wende’s credible testimony the credible testimony of petitioners’ other witnesses the credible testimony of respondent’s witnesses and the documentary_evidence in the record we find that mr wende’s percentage allocations were a reasonable estimate of the percentages of time esi’s employees spent performing qualified_services for see id pincite mcferrin f 3d pincite cohan v commissioner f 2d pincite wage qres accounted for more than of the qres that esi claimed for each of the years at issue in addition to wage qres esi claimed a small amount of qres for supplies used in the conduct of qualified_research and for contract_research_expenses respondent argues that petitioners failed to substantiate these qres as well we disagree mr wende charged expenses for supplies relating to research_and_development to a single account he credibly testified that the expenses in that account included inter alia payments to alta via for gerber files arrow electronics for electronic components used in prototypes avnet electronics for materials used to assemble circuit boards and gtech for manufacturing prototype boards mr wende credibly testified that the contract_research_expenses were paid to two law firms for patent research and patent prosecution see sec_1_174-2 income_tax regs the term research or experimental expenditures includes the costs of obtaining a patent such as attorneys’ fees expended in making and perfecting a patent application petitioners introduced into evidence general ledgers for the supply expense account and for the contract_research_expenses we find that petitioners have substantiated the supply qres and contract_research_expenses v mr suder’s compensation in 706_fsupp_20 n d tex the district_court held that sec_174 did not impose a reasonableness requirement as to the deductibility of research_and_development expenditures less than a year later congress added sec_174 to the code in the omnibus budget reconciliation act of obra pub_l_no sec d stat pincite the house report accompanying obra h_r rept no pincite ndollar_figure u s c c a n explains that the bill provides for a rule contrary to the holding in 706_fsupp_20 n d tex the committee intends that the reasonableness requirement under sec_174 be parallel to the reasonable allowance requirement for salaries and other compensation under sec_162 in that amounts supposedly paid for research may be recharacterized as disguised dividends gifts loans or other similar payments the committee does not intend that the reasonableness requirement under sec_174 be used to question whether or not research activities themselves are of a reasonable type or nature under sec_174 a taxpayer may deduct a research_and_development expenditure only to the extent that the amount thereof is reasonable under the circumstances the amount of an expenditure is reasonable if the amount would ordinarily be paid for like activities by like enterprises under like circumstances sec_1_174-2 income_tax regs under sec_162 a taxpayer may deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services sec_1_162-7 income_tax regs respondent challenges the reasonableness of mr suder’s wages as qres under sec_174 the question of reasonableness is one of fact that must be resolved on the basis of all of the facts and circumstances 819_f2d_1315 5th cir aff’g tcmemo_1985_267 in owensby the court_of_appeals for the fifth circuit to which an appeal in these cases would lie absent a stipulation to the contrary see sec_7482 cited with approval the factors articulated in 178_f2d_115 6th cir for determining the in this section was redesignated sec_1_174-2 income_tax regs reasonableness of compensation the employee’s qualifications the nature extent and scope of the employee’s work the size and complexities of the business a comparison of salaries paid with gross_income and net_income the prevailing general economic conditions comparison of salaries with distributions to stockholders the prevailing rates of compensation_for comparable positions in comparable concerns and the salary policy of the taxpayer as to all employees owensby kritikos inc v commissioner f 2d pincite no single factor is decisive of the question rather the trial_court must consider and weigh the totality of the facts and circumstances when making its decision id we have considered all of the aforementioned factors and address those most pertinent to these cases a mr suder’s qualifications and work duties in mr suder started esi out of his garage as a one-person operation he worked to hours per week in esi’s early years developing and marketing innovative products including phone bill and roll call though his official an additional factor considered in 178_f2d_115 6th cir was the amount of compensation paid to the particular employee in previous years in 853_f2d_1267 5th cir aff’g tcmemo_1986_407 the u s court_of_appeals for the fifth circuit listed that factor as another factor to be considered in determining the reasonableness of compensation we have taken it into consideration in determining the reasonableness of mr suder’s wages title was ceo mr suder did not perform the typical duties of a ceo as esi’s chief idea guy and product visionary he spent most of his time driving product development and he was highly proficient in that role by he had transformed esi into a successful company with employees and nearly dollar_figure million in gross annual revenue mr suder continued driving product development in however he was semiretired by and worked an average of only to hours per week at esi from he devoted a lot of his time to nonprofits in the dallas area that were unaffiliated with esi while mr suder’s charitable endeavors are certainly to be admired his part-time work schedule at esi raises doubt as to the reasonableness of his compensation b mr suder’s wages relative to stockholdings and income mr suder was esi’s most highly_compensated_employee from although esi claimed qres for approximately engineers and many other employees mr suder’s wages alone constituted roughly two-thirds of esi’s total wage qres for mr suder was paid wages of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for in contrast mr boyd esi’s second most highly_compensated_employee was paid wages of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for mr suder and mr boyd were esi’s sole shareholders for mr suder owned of the shares of esi while mr boyd owned the remaining esi paid mr suder and mr boyd wages in ratios roughly proportionate to their ownership interests moreover their wages moved up and down in tandem from year to year the same is not true for other esi employees including mr hansen we must scrutinize payments made to shareholder-employees who control a corporation especially when these payments are in proportion to stockholdings id pincite mr suder’s wages were approximately times times times and times esi’s ordinary business income line of we calculate the ratios of mr suder’s wages to mr boyd’s wages to be approximately for for for and for mr hansen’s wages decreased slightly from to while mr suder’s and mr boyd’s wages increased from to mr hansen’s wages increased from to and to while mr suder’s and mr boyd’s wages decreased from to and to as a general_rule payments made to shareholders of a corporation in proportion to their ownership interests are improper if they are in excess of what is usually paid for similar services see 819_f2d_1315 5th cir aff’g tcmemo_1985_267 sec_1 b income_tax regs as explained infra pp we find that mr suder’s wages exceeded the wages paid to ceos of companies comparable to esi form_1120s for respectively mr suder’s high compensation relative to esi’s income suggests that his compensation was at least in part unreasonable see id pincite c mr suder’s wages as research expenses mr suder’s wages comprised a base salary and bonuses the bonuses were based on factors that included esi’s growth overall value and cashflow petitioners did not introduce into evidence any computations of mr suder’s wages or the numerical breakdown of his base salary and bonuses for any of the years at issue there is no evidence in the record that mr suder’s wages were tied to his contribution to research_and_development at esi we note for example that mr suder’s wages were significantly higher in than they had been in prior years notwithstanding the fact that mr suder was not named as an inventor on any new patent applications filed from to d mr suder’s wages compared with the wages of other ceos perhaps the most important factor in evaluating the reasonableness of mr suder’s compensation_for is how it compares to the compensation paid_by companies similar to esi to ceos similar to mr suder for performing similar services see id pincite sec_1_174-2 income_tax regs each party called an expert witness to offer his opinion we evaluate expert opinions in the light of all the evidence in the record and we may accept or reject an expert’s opinion in whole or in part according to our independent evaluation of the evidence in the record see helvering v nat’l grocery co u s pincite estate of davis v commissioner t c pincite zarlengo v commissioner at acuity v commissioner at the parties’ experts respondent offered expert testimony of khalid hafiz ph d dr hafiz received a b a in economics from utkal university an m a in economics from aligarh muslim university an m s in economics from the london school of economics and a ph d in economics from fordham university he works as an in-house economist for the irs his areas of expertise are transfer_pricing and valuation petitioners offered expert testimony of brent m longnecker mr longnecker received a b a in business administration and an m b a from the university of houston he is the chairman and ceo of longnecker associates he has the following certifications and licenses compensation committee certification ccc certified compensation professional ccp certified benefits professional cbp global remuneration professional grp and certified executive compensation professional cecp his areas of expertise are executive compensation and corporate governance dr hafiz’s expert opinion dr hafiz compared mr suder to ceos of companies with revenues in the dollar_figure million range and an sic code of telephone and telegraph apparatus industry in the economic research institute eri database dr hafiz also relied on a cbiz valuation study in his expert report but he ultimately rejected that study at trial dr hafiz states in his expert report that he compared mr suder’s duties background experience knowledge and responsibilities among other characteristics to those of the ceos of the other companies however his expert report does not contain any details of these comparisons it was readily apparent from dr hafiz’s testimony that he did not know anything about the ceos of the other companies other than the limited information available in the public domain ie their biographies dr hafiz included two components in his computation of arm’s length wages for a ceo at a company similar to esi--a base salary and an annual incentive dr hafiz testified at trial that it is his opinion that mr suder is also entitled to long-term incentives as part of his compensation package however dr hafiz did not know whether the eri database he used includes long-term incentives dr hafiz concludes that reasonable wages for mr suder should not exceed the higher value of the upper-quartile range of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for mr longnecker’s expert opinion mr longnecker compared mr suder with ceos in six different databases the eri database of companies with an sic code of hi-tech communications equipment in the united_states the eri database of companies with an sic code of in dallas texas the kenexa market compensation survey of companies in the software networking and technology industry in the united_states the kenexa market compensation survey of companies in the software networking and technology industry in dallas texas the towers watson top management compensation survey of all organizations with less than dollar_figure million in revenue and the mercer executive compensation survey of all organizations with less than dollar_figure million in revenue mr longnecker states in his expert report that mr suder is a value creator and should be compensated near the market maximum for the period of mr longnecker computed reasonable_compensation for mr suder for at the 75th percentile the 90th percentile and the 95th percentile of the market mr longnecker testified at trial that it is his opinion that mr suder should be compensated at the 90th percentile mr longnecker included four components in his compensation analysis--a base salary an annual incentive a long-term incentive and royalties on gross revenue he computed the following amounts to be reasonable_compensation for mr suder for at the 90th percentile year base salary annual incentive long-term incentive royalties total dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number the components do not add up to this total because of rounding mr longnecker’s expert report contains a very cursory explanation as to how he arrived at the royalty amounts he states that he utilized differing royalty rates for each percentile assuming greater rates at the higher percentiles and that the percentages were based on gross revenues a common characteristic of royalty agreements in the high-tech industry at trial mr longnecker testified that he used an royalty rate for the 75th percentile a royalty rate for the 90th percentile and a royalty rate for the 95th percentile mr longnecker testified that those royalty rates came from a person named dr esber with whom he spoke over the telephone approximately two years before he prepared his expert report mr longnecker testified that dr esber was a noted expert in royalties out there in the marketplace but mr longnecker was unable to recall any information about dr esber’s background mr longnecker admitted that he was not an expert in valuing intellectual_property it was clear from his testimony that he understood very little about the patents and the reissued patent on which mr suder and mr hansen are named as inventors mr longnecker did not know who mr hansen was in computing the royalty amounts mr longnecker multiplied the royalty rates dr esber allegedly provided by esi’s gross revenues for mr longnecker did not know what percentages of esi’s gross revenues for were attributable to the patents and the reissued patent or to products that made use of the patented technology he admitted that it is possible that not all of esi’s gross revenues are so attributable he testified that he accounted for that possibility by using the royalty rates dr esber provided instead of rates as high a sec_50 to we find that testimony to be self-serving and not credible comparison of expert reports notwithstanding the section on royalties we find mr longnecker’s expert report to be the more reliable of the two mr longnecker is an expert in executive compensation dr hafiz on the other hand is an expert in valuation and transfer_pricing which are related but not identical areas dr hafiz relied on a cbiz valuation study in his expert report but he ultimately rejected the very study he relied on at trial dr hafiz claimed to have compared mr suder’s characteristics with those of other ceos but his testimony showed that he knew very little about mr suder or the other ceos we agree with mr longnecker that it is reasonable to compensate mr suder at the 90th percentile for mr suder is a visionary who built esi from the ground up we also agree with mr longnecker as did dr hafiz at trial that a reasonable_compensation package for mr suder should include a base salary an annual incentive and a long-term incentive however we find that it is not appropriate to include a royalty component in mr suder’s wage qres first and foremost petitioners admit in their reply brief that eric suder was not and has not ever been compensated through royalty payments of any kind it appears that mr longnecker included royalty amounts in his compensation analysis in an attempt to justify mr suder’s wages we find the royalty amounts in mr longnecker’s expert report to be erroneous and unreliable moreover royalties are not remuneration for services performed by an employee a royalty is generally defined as a payment that fluctuates with a licensee’s usage of a licensor’s intellectual_property such as a payment based on the quantity of patented products sold 708_f3d_658 5th cir see also tex farm bureau v united_states 53_f3d_120 5th cir distinguishing royalty payments from payments for personal services in 86_f3d_1526 9th cir rev’g 103_tc_307 and aff’g tcmemo_1993_199 the u s court_of_appeals for the ninth circuit held that a royalty is by definition ‘passive’ and thus cannot include compensation_for services rendered by the owner of the property likewise this court has stated that r oyalties are defined as payments received for the right to use intangible_property rights and that definition does not include payments for services jones v commissioner tcmemo_1998_354 slip op pincite accordingly even if mr suder were paid royalties the royalties would not be includible in his wage qres e conclusion on sec_174 on the basis of the foregoing we find that mr suder’s compensation_for was unreasonable under sec_174 we accept mr longnecker’s computations of base salaries annual incentives and long-term incentives at the 90th percentile for as reasonable amounts that someone in mr suder’s position would ordinarily be paid for performing activities similar to those he performed see sec_1_174-2 income_tax regs we find that dollar_figure for dollar_figure for dollar_figure for and dollar_figure for are reasonable amounts to compensate mr suder for the services he performed at esi mr wende determined that of mr suder’s time was spent performing qualified_services and was spent performing nonqualified services see supra p we previously found mr wende’s allocations to be reasonable see supra pp accordingly we hold that reasonable wage qres for mr suder are dollar_figure for dollar_figure for dollar_figure for and dollar_figure for vi accuracy-related_penalties pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement of income tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite the accuracy- related penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1 b income_tax regs regardless of whether respondent has met his burden of production we find that petitioners are not liable for accuracy-related_penalties for because they meet the reasonable_cause and good_faith exception the research_tax_credit is one of the most complicated provisions in the code its complexity is evidenced by the fact that it was the most commonly reported uncertain_tax_position on schedule utp uncertain_tax_position statement for and utp filing statistics last updated date http www irs gov businesses corporations utpfilingstatistics it is clear from the record that mr suder and mr boyd are experienced in telephone systems not tax matters they hired alliantgroup to determine esi’s eligibility for the research_tax_credit alliantgroup performed an r d study for and provided esi with a report of their findings at the conclusion of the study mr wende worked closely with alliantgroup on the study and was later authorized by mr suder to compute esi’s qres for the years going forward including the years at issue we find that it was reasonable for mr suder to entrust mr wende with this responsibility and that he did so in good_faith because mr wende was the senior vice president of product operations from to and the senior vice president of product development in his job was to lead the product development teams at esi he knew esi’s employees better than anyone else at the company and he was intimately familiar with the research_and_development activities that esi had undertaken for esi claimed qres for projects for of the projects that we examined in these cases we concluded that all but chameleon were qualified schedule utp was a new schedule for the filing season research in the chameleon project esi resolved the technical uncertainty of incorporating a third-party skinning tool into its vip suite to give users the option to change the look and feel of the user interface esi’s engineers used the same or a substantially_similar product development process for chameleon as they did for the other projects although we ultimately determined that chameleon did not satisfy the process_of_experimentation test for lack of a qualified purpose it was reasonable under the circumstances for mr wende to believe that chameleon like the other projects satisfied the four-part test for qualified_research in determining that mr suder’s wages were unreasonable in part under sec_174 we decided an issue of first impression in this court mr suder credibly testified that he and mr boyd consulted with his longtime accountant ms rogers in setting their wages for the years at issue although ms rogers was not an expert in the research_tax_credit she was a veteran c p a with approximately years of experience as a c p a and many more as an accountant ms rogers credibly testified that she believed mr suder’s wages were low in comparison to the wages of other ceos mr suder and mr boyd based their wages on esi’s growth overall value and cashflow in other words they based their wages on the success of esi’s business that might very well have been reasonable from a business standpoint because mr suder and mr boyd were esi’s sole shareholders however as explained supra pp the test of reasonableness is different for purposes of sec_174 we find that in setting their wages mr suder and mr boyd had an honest misunderstanding of the tax law that was reasonable in the light of all the facts and circumstances see sec_1_6664-4 income_tax regs stating that an honest mistake of law may indicate reasonable_cause and good_faith accordingly we find that petitioners acted with reasonable_cause and good_faith in claiming excessive research tax_credits for therefore they are not liable for accuracy-related_penalties for in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
